DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 7/1/2022 and corresponding amendment filed on 5/3/2022 have been entered.

Response to Amendment
	The amendment filed on 5/3/2022 has been entered.  Claims 1, 3-5, 9-11, and 13-19 are pending in the application.  Claims 2, 6-8, 12, and 20-23 are cancelled.  

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 8/6/2019, 8/5/2021, 9/15/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
-Claim 1, line 7: please correct “start of a movement” to “start of the movement”
-Claim 19, line 12: please correct “start of a movement” to “start of the movement”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosebach et al. (WO 2015/144870 A1) in view of Yu et al. (US 2016/0259913 A1).
Regarding claim 1, Mosebach discloses an injector device (autoinjector 1, see Fig. 1A) comprising:
	a container (container of syringe 3);
	a plunger (plunger 10) that is movable into the container to dispense medicament (medicament M) during operation of the injector device (autoinjector 1) (see page 10 lines 19-25); 
	a biasing member (drive spring 9) arranged to push the plunger (plunger 10) into the container (container of syringe 3) during operation of the injector device (autoinjector 1) (see page 10 lines 19-22 and page 19 lines 9-13), wherein the biasing member (drive spring 9) is configured to exert an axial force on the plunger (plunger 10) to push the plunger (plunger 10) into the container (see page 10 lines 19-22, page 19 lines 9-13); 
	a latch (rear case 2.2) arranged to hold the plunger (plunger 10) in an initial position where the biasing member (drive spring 9) is under compression prior to operation of the injector device (autoinjector 1), wherein the plunger (plunger 10) is configured to be rotated to disengage the latch (rear case 2.2) from holding the plunger (plunger 10) such that the biasing member (drive spring 9) is able to push the plunger (plunger 10) into the container (container of syringe 3), and wherein the plunger (plunger 10) is configured to slide into the container (container of syringe 3) under the axial force of the biasing member (drive spring 9) once the latch (rear case 2.2) has been disengaged (see Fig. 19, page 18 lines 6-18, page 19 lines 9-13); and
	a needle sleeve (needle shroud 7) slidably mounted in the injector device (autoinjector 1) and arranged such that during use the needle sleeve (needle shroud 7) slides into engagement with the plunger (plunger 10) to cause the plunger (plunger 10) to rotate and disengage the latch (rear case 2.2) (see page 2 lines 10-13, page 18 lines 6-18, page 19 lines 9-13).
	However, Mosebach fails to state a switch arranged to interact with a structural element of the plunger to detect movement of the plunger during operation of the injector device, wherein the switch is arranged to detect a start of a movement of the plunger and/or an end of the movement of the plunger. 
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) comprising a switch (sensor 1052) arranged to interact with a structural element (tooth 1031) of the plunger (push rod 1030) to detect movement of the plunger (push rod 1030) during operation of the injector device (delivery device 1000) (see par. [0101]-[0103]), wherein the switch (sensor 1052) is arranged to detect a start of a movement of the plunger (push rod 1030) and/or an end of the movement of the plunger (push rod 1030) (see par. [0101]-[0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of Mosebach to include a switch arranged to interact with a structural element of the plunger as taught by Yu in order to indicate different aspects of the medicament delivery; for example, the start or stop of drug delivery, the speed of drug delivery, the stage of delivery, and/or the amount of medicament already delivered or still remaining (see Yu par. [0102]).

	Regarding claim 3, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Yu further teaches wherein the structural element (tooth 1031) of the plunger (push rod 1030) is a protrusion (see Yu Figs. 12A-B, tooth 1031 protrudes from push rod 1030). 

	Regarding claim 4, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Yu further teaches wherein the structural element (tooth 1031) of the plunger (push rod 1030) is an end of the plunger (push rod 1030) (see Yu Figs. 12A-B, tooth 1031 is located on a distal end of push rod 1030).

	Regarding claim 5, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Yu further teaches wherein the switch (sensor 1052) is arranged to detect a protrusion of the plunger (push rod 1030) (see Yu Figs. 12A-B, tooth 1031 protrudes from push rod 1030).
However, modified Mosebach as modified above fails to explicitly state wherein the injector device further comprises a second switch arranged to detect an end of the plunger as the plunger moves into the container.
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) wherein the injector device (delivery device 1000) further comprises a second switch (multiple discrete sensors 1052) arranged to detect an end of the plunger (push rod 1030) as the plunger (push rod 1030) moves into the container (body 1020) (see Figs. 12A-B, par. [0101]-[0103], tooth 1031 is located on a distal end of push rod 1030).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of modified Mosebach with the second switch arranged to detect an end of the plunger as taught by Yu in order to indicate different aspects of the medicament delivery; for example, the start or stop of drug delivery, the speed of drug delivery, the stage of delivery, and/or the amount of medicament already delivered or still remaining (see Yu par. [0102]).

Regarding claim 9, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Mosebach further teaches wherein the switch (sensor 1052 of Yu incorporated into the injector device of Mosebach as described in the rejection of claim 1 above) is arranged to detect the structural element (tooth 1031 of Yu incorporated onto the plunger 10 of Mosebach as described in the rejection of claim 1 above) of the plunger (plunger 10 of Mosebach) when the plunger (plunger 10 of Mosebach) is rotated to disengage the latch (rear case 2.2) (see Mosebach page 18 lines 6-18, page 19 lines 9-13).

Regarding claim 10, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Mosebach further teaches wherein the latch (rear case 2.2) comprises a collar (case slot 2.3) that surrounds a part of the plunger (plunger 10) and engages the plunger (plunger 10) to hold the plunger (plunger 10) in the initial position (see Fig. 19, page 13 lines 20-32).

Regarding claim 11, modified Mosebach teaches the injector device of claim 10 substantially as claimed.  Mosebach further teaches wherein the plunger (plunger 10) is arranged to be rotated relative to the collar (case slot 2.3) to release the plunger (plunger 10) for movement into the container (container of syringe 3) (see Fig. 19, page 19 lines 9-13).

Regarding claim 13, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  However, modified Mosebach as modified above fails to explicitly state wherein the switch comprises a mechanical switch having an engaging member that contacts the plunger.
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) wherein the switch (sensor 1052) comprises a mechanical switch (sawtooth region 1025) having an engaging member (teeth of sawtooth region 1025) that contacts the plunger (push rod 1030) (see Figs. 12A-B, par. [0101]-[0103], tooth 1031 of push rod 1030 contacts the sawtooth region 1025).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of modified Mosebach with the mechanical switch as taught by Yu in order to indicate different aspects of the medicament delivery; for example, the start or stop of drug delivery, the speed of drug delivery, the stage of delivery, and/or the amount of medicament already delivered or still remaining (see Yu par. [0102]).

Regarding claim 14, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  However, modified Mosebach as modified above fails to explicitly state a communication device configured to receive a signal output by the switch.
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) further comprising a communication device (processor 1054 and indicator 1056) configured to receive a signal output by the switch (sensor 1052) (see Figs. 12A-B, par. [0102], [0105]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of modified Mosebach to include a communication device as taught by Yu in order to convey to a user any of the information regarding, e.g., the progress, start, stop, speed, position, displacement, dosage amount, or any fault alerts (see Yu par. [0105]).

Regarding claim 15, modified Mosebach teaches the injector device of claim 14 substantially as claimed.  Yu further teaches wherein the communication device (processor 1054 and indicator 1056) comprises an antenna (see par. [0102] and [0105]).

Regarding claim 16, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  However, modified Mosebach as modified above fails to explicitly state a processing unit configured to receive a signal output by the switch.
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) further comprising a processing unit (processor 1054) configured to receive a signal output by the switch (sensor 1052) (see Figs. 12A-B, par. [0102], [0105]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of modified Mosebach to include a processing unit as taught by Yu in order to convey to a user any of the information regarding, e.g., the progress, start, stop, speed, position, displacement, dosage amount, or any fault alerts (see Yu par. [0105]).

Regarding claim 17, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  However, modified Mosebach as modified above fails to explicitly state a feedback device configured to provide a user with information relating to movement of the plunger during operation of the injector device.
	Yu teaches an injector device (delivery device 1000, see Figs. 12A-B) further comprising a feedback device (indicator 1056) configured to provide a user with information relating to movement of the plunger (push rod 1030) during operation of the injector device (delivery device 1000) (see par. [0102], [0105]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector device of modified Mosebach to include a feedback device as taught by Yu in order to convey to a user any of the information regarding, e.g., the progress, start, stop, speed, position, displacement, dosage amount, or any fault alerts (see Yu par. [0105]).

Regarding claim 18, modified Mosebach teaches the injector device of claim 1 substantially as claimed.  Mosebach further teaches a reservoir (reservoir of syringe 3) of liquid medicament (medicament M) (see page 9 lines 32-34, page 10 lines 3-7).

Regarding claim 19, Mosebach discloses a method of manufacturing an injector device (autoinjector 1, see Fig. 1A), the method comprising: 
arranging a container (container of syringe 3) and a plunger (plunger 10) such that the plunger (plunger 10) is movable into the container to dispense medicament (medicament M) during operation of the injector device (autoinjector 1) (see page 10 lines 19-25) under action of a biasing member (drive spring 9) pushing the plunger (plunger 10) into the container (container of syringe 3) (see page 10 lines 19-22 and page 19 lines 9-13) upon the plunger (plunger 10) being rotated to disengage a latch (rear case 2.2) from holding the plunger (plunger 10), wherein the biasing member (drive spring 9) is configured to exert an axial force on the plunger (plunger 10) to push the plunger (plunger 10) into the container (see page 10 lines 19-22, page 19 lines 9-13), and wherein the plunger (plunger 10) is configured to slide into the container (container of syringe 3) under the axial force of the biasing member (drive spring 9) once the latch (rear case 2.2) has been disengaged (see Fig. 19, page 18 lines 6-18, page 19 lines 9-13); and
	wherein a needle sleeve (needle shroud 7) is slidably mounted in the injector device (autoinjector 1) and arranged such that during use the needle sleeve (needle shroud 7) slides into engagement with the plunger (plunger 10) to cause the plunger (plunger 10) to rotate and disengage the latch (rear case 2.2) (see page 2 lines 10-13, page 18 lines 6-18, page 19 lines 9-13).
	However, Mosebach fails to state providing a switch arranged to interact with a structural element of the plunger to detect movement of the plunger during operation of the injector device, wherein the switch is arranged to detect a start of a movement of the plunger and/or an end of the movement of the plunger. 
	Yu teaches a method of manufacturing an injector device (delivery device 1000, see Figs. 12A-B) comprising providing a switch (sensor 1052) arranged to interact with a structural element (tooth 1031) of the plunger (push rod 1030) to detect movement of the plunger (push rod 1030) during operation of the injector device (delivery device 1000) (see par. [0101]-[0103]), wherein the switch (sensor 1052) is arranged to detect a start of a movement of the plunger (push rod 1030) and/or an end of the movement of the plunger (push rod 1030) (see par. [0101]-[0103]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mosebach by providing a switch arranged to interact with a structural element of the plunger as taught by Yu in order to indicate different aspects of the medicament delivery; for example, the start or stop of drug delivery, the speed of drug delivery, the stage of delivery, and/or the amount of medicament already delivered or still remaining (see Yu par. [0102]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783